Citation Nr: 1431905	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a spinal injury.

2.  Whether new and material evidence has been presented to reopen a service connection claim for a groin injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2014, the Veteran testified via video-conference before the undersigned Veteran's Law Judge (VLJ).  

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his Virtual VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the National Personnel Records Center (NPRC) confirmed that the Veteran's service records are unavailable for review.  When there is evidence that a Veteran's service records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran reported that he had low back pain since 1957 when an ammo trailer fell on him during service and there is lay evidence consistent with his account.  Private treatment records in 2011 show diagnoses of lumbar canal spinal stenosis, severe lumbar facet arthritis and degenerative disc disease of the lumbar spine.  In June 2013 and May 2014 statements, the Veteran's treating physician, Jeanine Thomas, D.O., stated that the Veteran continues to have issues with his low back and groin.  She further noted that he sustained an injury while enlisted in the military in 1957 and he continues to have pain in the affected areas.  The examiner, however, offered no rationale in support of her assessment.

There is no medical opinion of record addressing whether any current back condition is related to service.  The last VA examination addressing whether the Veteran's groin condition is related to service occurred in August 1978.  Accordingly, the Board finds that on remand a VA examination should be provided to address whether any current back and/or groin conditions are related to service. 

In an April 2013 rating decision, the RO denied service connection for a groin injury.  In June 2013, the Veteran submitted a statement from his private treating physician and a buddy statement concerning his groin condition.  The Board interprets the Veteran's June 2013 statement, accompanied by the submissions, as expressing disagreement with the April 2013 rating action that adjudicated this claim.  The claims file does not contain any Statement of the Case (SOC) for this issue, and therefore this claim must be remanded to provide the appellant with that document and afford him an opportunity to perfect an appeal of this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his back and/or groin conditions, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of his back and groin injuries.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his back and/or groin conditions that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.
3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any back conditions and/or groin conditions found to be present.  The claims folder should be made available to, and reviewed by the examiner and all necessary tests should be conducted.  

The examiners should record the full history of the conditions, as appropriate, including the Veteran's competent account of symptoms since service.  The examiners should advance opinions as to the following:

a. whether it is at least as likely as not that any back condition had its onset during active service; or, is causally related to the Veteran's service.  

b. whether it is at least as likely as not that any groin condition had its onset during active service; or, is causally related to the Veteran's service. 

The examiner must acknowledge and discuss the Veteran's report as to the onset of his symptoms as well as the June 2013 statement provided by Dr. Jeanine Thomas.  The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal on the issue of entitlement to service connection for a spinal injury.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

5.  Issue a statement of the case that addresses entitlement to service connection for a groin injury.  The Veteran must be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

